Citation Nr: 1214226	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  08-17 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1978 to March 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDING OF FACT

Pertinent to the June 2006 claim for increase, the Veteran's service-connected degenerative disc disease of the lumbar spine has been characterized by complaints of limitation of motion and pain, but he has had forward flexion of the thoracolumbar spine greater than 30 degrees and there is no ankylosis of the thoracolumbar spine; separately ratable neurological impairment has not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for degenerative disc disease of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided adequate VCAA notice in a June 2006 letter, prior to the initial adjudication of the claim.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA treatment records, and the report of a September 2006 VA examination.  Also of record and considered in connection with this matter are various written statements provided by the Veteran, and his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with the claim for higher rating, prior to appellate consideration, is required. 

The Board acknowledges that the RO has attempted to schedule the Veteran another VA examination to evaluate his lumbar spine disability on a number of occasions.  The Veteran was scheduled for examination in October 2009 and November 2009.  The Veteran cancelled each examination and asked to reschedule.  He indicated that he cancelled the first examination because he was suffering from the flu, and that he cancelled the second appointment because it conflicted with a previously scheduled prostate biopsy.  

The Veteran was sent a letter in November 2009 informing him of the consequences of failure to report for VA examinations.  He was notified that if he failed to report to an examination, without good cause, in conjunction with his claim for increased rating, the claim would be rated based on the evidence of record pursuant to 38 C.F.R. § 3.655.

Finding that good cause had been established, the RO scheduled the Veteran for a third examination in December 2009.  The Veteran again cancelled the appointment and submitted written statements from himself and his employer indicating that he was working the night shift and could not be substituted except in the case of emergency, and that he could not make the appointment.  He requested that the appointment be rescheduled when he resumed the day shift after January 4, 2010.  The Veteran was accordingly rescheduled for examination on January 19, 2010.  However, the Veteran did not report for examination.

A report from the VA medical center where the examination was to take place notes that the Veteran did not attend because he did not have transportation.  A second report indicates that that Veteran cancelled because he was "busy in Haiti operation" but no further explanation was given.  The Veteran has not submitted another statement clarifying why he could not attend the examination or requesting rescheduling of the fourth schedule examination.

Thus, in light of the fact that the Veteran has been rescheduled for examination on four occasions, and that the Veteran has not provided good cause for failing to report for the January 2010 examination, the Board finds that VA's duty to assist has been fulfilled and no further attempt to schedule the Veteran for examination is necessary.  While a more contemporaneous examination may have yielded objective, persuasive evidence upon which to award a higher rating under applicable rating criteria, the Veteran has not cooperated with VA's efforts to assist him in the development of evidence pertinent to his claim.  As such, the Board has no alternative but to evaluate the claim on the basis of the evidence of record.  The Board emphasizes that the duty to assist is not a one-way street.  See, e.g., Wood v. Derwinski, 1 Vet. App. 190, 192- 93 (1992).

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

Historically, by rating action of January 1999, the Veteran was granted service connection for degenerative disc disease of the lumbar spine.  A 0 percent (noncompensable) rating was assigned, effective April 1, 1998.  In an August 2003 rating decision, the RO assigned a 10 percent rating, effective June 16, 2003. The Veteran filed the instant claim for increased rating in June 2006, and appeals a November 2006 rating decision assigning an increased 20 percent rating, effective the June 2, 2006 date of claim.

The Veteran's lumbosacral spine degenerative disc disease is rated as 20 percent disabling pursuant to the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5242 (degenerative arthritis of the spine).

The General Rating Formula for Diseases and Injuries of the Spine, including disc disease, provides for assignment of a rating of 20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The next higher rating of 40 percent is warranted for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  The criteria are to be applied with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by disease or injury.  38 C.F.R. § 4.71a; DCs 5235-5243. 

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating for functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown,  Vet. App. 7 (1996).

The pertinent evidence of record includes a September 2006 VA lumbar spine examination.  On examination, the Veteran related daily pain rated a 4 on a scale of 1 to 10.  He indicated that he experienced an occasional sensation of numbness down the left lateral thigh after excessive walking, but pain did not radiate.  He also described weakness after excessive walking, but denied stiffness, fatigability, or decrease in endurance.  The Veteran also described weekly flare-ups of pain, lasting a day at a time, rated an 8 on a scale of 1 to 10, and precipitated by unknown factors.  For treatment, he took Ibuprofen on an as-needed basis, which provided some efficacy.  With respect to occupational impairment, it was noted that the Veteran currently worked as an operations specialist, which was primarily a desk job.  The Veteran did have a long walk from the parking lot.  He indicated that he had to stop on occasion due to his back feeling tight and tired.  It was noted that the Veteran was independent in activities of daily living.

On physical examination, the examiner noted that flexion was to 47 degrees with pain at the endpoint of motion, and was limited to 40 degrees after repetition, which the examiner noted was felt to be his functional range of motion.  Extension was to 5 degrees, with pain at 5 degrees and no change upon repetition.  Left lateral flexion was to 15 degrees with pain at the endpoint of motion and no change upon repetition.  Right lateral flexion was to 17 degrees with pain beginning at 15 degrees and no change upon repetition.  Left and right rotation were each to 15 degrees actively and passively without pain or change after repetition.  There was no palpable spasm, weakness, or tenderness to palpation.  Posture and musculature was normal.  On neurological examination, deep tendon reflexes were 2+ bilaterally, straight leg raises were negative bilaterally, and sharp and light touch were negative bilaterally.  Strength was 5 out of 5.  A diagnosis of degenerative disc disease of the lumbar spine, with pain the primary limiting factor secondary to the diagnosis, was assigned.

A December 2006 VA outpatient treatment report reflects that the Veteran presented with complaints of chronic low back pain.  It was noted that the Veteran had been treated in the past with muscle relaxants and medication.  It was also noted that the Veteran ambulated well.  There was pain at the L3-4 level but no paravertebral muscle spasm or scoliosis.  Straight leg raising was negative.  The lower extremities had full range of motion and good motor strength with no paresthesias.  An assessment of degenerative joint disease by history was noted.  It was indicated that the Veteran's symptoms appeared to be increasing.  General back exercises were recommended for support strengthening.

On VA outpatient treatment in April 2007, the Veteran continued to report low back pain.  He indicated that he also experienced occasional numbness in the left leg.  It was noted that the Veteran was still employed as an operations specialist.  On neurological evaluation, it was noted that muscle tone, strength and coordination were normal.  A sensory examination was unremarkable.  An assessment of chronic low back pain/degenerative joint disease of the lumbar spine was assigned.

A May 2007 MRI of the lumbar spine revealed significant degenerative changes.  

The Veteran was then seen for orthopedic consultation in June 2007, where the treating physician noted that the MRI showed L5-S1 disc extrusion and degenerative joint disease at many levels.  While the Veteran complained of low back pain, the physician noted that there was no weakness or numbness in the legs, and the Veteran's gait was normal.  It was noted that the Veteran did not want surgery and desired to continue with conservative care.

In various written statements, the Veteran reported that he experienced muscle spasms and that he could not stand fully erect without considerable pain.  He also described experiencing weakness and almost constant pain.  He indicated that his lumbar spine disability limited his ability to walk even moderate distances, and the pain radiated down the left lateral thigh.  The Veteran also reported that his back was so stiff in the morning that it often took several hours and a hot shower just to proceed with normal daily activities.  In addition, the Veteran wrote that he was so incapacitated at one point that he sought emergency treatment and was prescribed pain killers and muscle relaxers.  He noted that while he had a desk job at work, his coworkers often commented on how he appeared to be in pain at work.  He reported that after sitting for several hours at work, he had to lean to the right and walk slowly to avoid severe back pain.

Considering the pertinent evidence of record in light of the applicable legal authority, the Board finds that the criteria for a rating higher than 20 percent for degenerative disc disease of the lumbar spine have not been met at any point pertinent to the current claim for increase.

As noted above, under the General Rating Formula, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Here, there is no evidence of any ankylosis of the thoracolumbar spine, and the Veteran has not complained of an inability to move his spine.  Additionally, there is no evidence that forward flexion of the Veteran's thoracolumbar spine has been limited to 30 degrees or less.  As noted above, the September 2006 VA examination shows that the Veteran was able flex the lumbar spine to 47 degrees, and to 40 degrees after repetition.  Thus, the evidence does not demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less.  There is no other medical evidence suggesting that this is the case, even when taking into account any additional functional impairment due to pain, fatigue, or lack of endurance.  

The Board also notes that, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected lumbar spine disability.  However, such would not be the case here.  While the Veteran has subjective complaints of pain and numbness radiating to the lower extremities, neurologic testing on examination has been within normal limits, and a diagnosis of radiculopathy has not been confirmed.  As a result, the Board finds that there is no basis for separate, compensable ratings under this provision.

Further, although the rating criteria sets forth rating criteria for IVDS on the Basis of Incapacitating episodes, here, the disability also has not been shown to involve intervertebral disc syndrome requiring prescribed bed rest at point pertinent to this appeal.

As a final note, the Board again points out that the Veteran was afforded opportunity to undergo another VA examination to obtain clinical findings and medical opinion that may have supported a finding that his symptomatology was more severe than that found in September 2006; however, he failed to report for multiple rescheduled examinations.  Thus, while a more contemporaneous examination may have yielded objective, persuasive evidence upon which to award a higher rating under applicable rating criteria, the Veteran has not cooperated with VA's efforts to assist him in the development of evidence pertinent to his claim.  As such, the Board has no alternative but to evaluate the claim on the basis of the evidence of record, which, as explained above, does not support a higher rating.  

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to the claim on appeal has the disability in question been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.   § 3.321(b)(1). Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step:  a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disability under consideration, pursuant to Hart (cited above); and that a rating in excess of 20 percent for degenerative disc disease of the lumbar spine must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for the disability, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 47, 53- 56 (1990).


ORDER

A rating in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


